In my judgment the information, as well as the complaint herein, fails to allege that appellant, while intoxicated, drove an automobile on a public highway in Dallas County, Texas. Unquestionably they do allege that appellant was intoxicated in such county, and that he drove an automobile while intoxicated. Such intoxication might have and doubtless did continue for some period of time, and he might have been miles away from the point where he first became intoxicated and then began his prohibited driving. We are called upon to presume that while intoxicated he drove this automobile inDallas County. It is not alleged that he "then and there" drove, nor that McKinney Ave. Viaduct was situated in Dallas County. In order to sustain this complaint and information we must infer that he drove in the same county in which he drank to intoxication. This I am unwilling to do. *Page 609 
I therefore dissent from the majority opinion of my Brethren.
                    ON MOTION FOR REHEARING.